TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 17, 2022



                                      NO. 03-21-00278-CR


                                   Ex parte John D. Ferrara




      APPEAL FROM THE COUNTY COURT AT LAW NO 3 OF HAYS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
          DISMISSED AS MOOT-- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s denial of appellant’s “Application for Pre-Indictment

Habeas Corpus Relief Motion to Di[s]miss Prosecution”. Having reviewed the record, the Court

concludes that the appeal is moot and should be dismissed. Therefore, the Court dismisses the

appeal as moot. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.